Title: The American Peace Commissioners to David Hartley, 5 September 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            Sir,
            Passy Septr 5 1783
          
          We have received the Letter which you did us the Honour to write yesterday.
          Your friendly Congratulations on the signature of the definitive Treaty, meet with
            cordial Returns on our Part; and we sincerely rejoice with you in that event, by which
            the Ruler of Nations has been graciously pleased to give Peace to our two Countries.
          
          We are no less ready to join our endeavours than our wishes with yours, to concert such
            measures for regulating the future intercourse between Great Britain & the United
            States, as by being consistent with the Honour and Interest of both may tend to increase
            & perpetuate mutual Confidence & good-will. We ought nevertheless to apprize you that as no
            construction of our Commission could at any Period extend it, unless by Implication, to
            several of the proposed Stipulations; and as our Instructions respecting commercial
            Provisions however explicit, suppose their being incorporated in the definitive Treaty,
            a Recurrence to Congress, previous to the signature of them will be necessary, unless
            obviated by the Dispatches we may sooner receive from them.
          We shall immediately write to them on the Subject, and we are persuaded that the same
            disposition to Confidence and Friendship, which has induced them already to give
            unrestrained Course to British Commerce, and unconditionally to liberate all Prisoners,
            at a time when more caution would not have appeared singular, will also urge their
            attention to the objects in question, and lead them to every proper measure for
            promoting a liberal & satisfactory intercourse between the two Countries.
          We have communicated to Congress the repeated friendly assurances with which you have officially honoured us on
            those subjects, and we are persuaded that the Period of their being realized, will have an auspicious & conciliating influence on all the Parties in
            the late unhappy dissensions.
          We have the honour to be Sir, with great Respect & Esteem Your most obedt &
            humble Servants
          
            John AdamsB FranklinJohn Jay
            Honble D Hartley Esqr His Britannic Majesty’s Minister
              Plenipotentiary
          
        